        Case 19-63943-wlh                           Doc 1                  Filed 09/03/19 Entered 09/03/19 10:18:36                                              Desc P
                                                                                  Page 1 of 10
                                                                                                                                     FILEg CLEtiki:5
 Fill in this information to identify your case:                                                                                         bA4K4UFICY COUR 1
                                                                                                                                       NORTHERN DISTRICT
 United States Bankruptcy Court for the:                                                                                                   OF .GEORGIA
 Northern District of Georgia
                                                    El                                                                              2UI9 SEP -3 AMIO: 06
 Case number (If known):                                                     Chapter you are filing under:
                                                                             0 Chapter 7                                                  ti.       Qit     JOHAS
                                                                             U Chapter 11
                                                      3                          5    Chpter
                                                                                        12
                                                                                                                                                                     this is an
                                                                               Chapter 13
                    6394                                                                                                                            t/TY    L   mended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                                          12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


Part 1:     Identify Yourself

                                            About Debtor 1:                                                                    About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name
   Write the name that is on your
   government-issued picture                                    re -(4 6
   identification (for example,             First name                                                                         First name
   your driver's license or
   passport).                               Middle name                                                                        Middle name
   Bring your picture                       et/7 1 S ' )
   identification to your meeting           Last name                                                                          Last name
   with the trustee.
                                            Suffix (Sr., Jr., II, Ill)                                                         Suffix (Sr., Jr., II, Ill)

                                ,,,PeLNEV                   £1.7120, RWAMP.1.22,15,       F,4".136.3,00M.61.1.%318MM,......,




2. All other names you
   have used in the last 8                  First name                                                                         First name
   years
   Include your married or                  Middle name                                                                        Middle name
   maiden names.
                                            Last name                                                                          Last name


                                            First name                                                                         First name

                                            Middle name                                                                        Middle name

                                            Last name                                                                          Last name




3. Only the last 4 digits of
                                            XXX      — XX —                                                                    XXX      — XX —
   your Social Security
   number or federal                        OR                                                                                 OR
   Individual Taxpayer
   Identification number                    9 xx -        XX —           /                     Y                               9 xx - xx -
   (ITIN)
                     -
Official Form 101                                         Voluntary Petition for Individuals Filing for Bankruptcy                                                     page 1
           Case 19-63943-wlh                      Doc 1           Filed 09/03/19 Entered 09/03/19 10:18:36                                      Desc P
                                                                         Page 2 of 10

Debtor 1     Lemarcus Allison                                                                         Case number (if known)
              First Name   Middle Name                Last Name




                                         About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):


4. Any business names
   and Employer                          121 I have not used any business names or EINs.                          I have not used any business names or El Ns.
   Identification Numbers
   (EIN) you have used in
   the last 8 years                      Business name                                                      Business name
   Include trade names and
   doing business as names               Business name                                                      Business name



                                         EIN                                                                EIN


                                         EIN                                                                EIN




s. Where you live                                                                                           If Debtor 2 lives at a different address:



                                         250 Montrose Dr.
                                         Number  Street                                                     Number          Street




                                         McDonough                                GA       30253
                                         City                                     State    ZIP Code         City                                     State    ZIP Code

                                         Henry
                                         County                                                             County

                                         If your mailing address is different from the one                  If Debtor 2's mailing address is different from
                                         above, fill it in here. Note that the court will send              yours, fill it in here. Note that the court will send
                                         any notices to you at this mailing address.                        any notices to this mailing address.


                                         ad,(1-0 StreetPet_ ir
                                         Number                                                             Number          Street


                                         P.O. Box                                                           P.O. Box

                                         it(A - 07- ft, C5q
                                         City            State
                                                               1                            )35'
                                                                                           ZIP Code         City                                     State    ZIP Code




6. Why you are choosing                  Check one:                                                         Check one:
   this district to file for
                                                Over the last 180 days before filing this petition,                Over the last 180 days before filing this petition,
   bankruptcy
                                                I have lived in this district longer than in any                   I have lived in this district longer than in any
                                                other district.                                                    other district.

                                                I have another reason. Explain.                                    I have another reason. Explain.
                                                (See 28 U.S.C. § 1408.)                                            (See 28 U.S.C. § 1408.)




  Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                         page 2
           Case 19-63943-wlh                      Doc 1          Filed 09/03/19 Entered 09/03/19 10:18:36                                   Desc P
                                                                        Page 3 of 10

Debtor 1     Lennarcus Allison                                                                    Case number (if known)
              First Name   Middle Name               Last Name




Part 2:     Tell the Court About Your Bankruptcy Case


7. The chapter of the                    Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
   Bankruptcy Code you                   for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
   are choosing to file
                                         •     Chapter 7
   under
                                               Chapter 11

                                         O Chapter 12

                                         Ul Chapter 13


8. How you will pay the fee              0 I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                           local court for more details about how you may pay. Typically, if you are paying the fee
                                           yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                           submitting your payment on your behalf, your attorney may pay with a credit card or check
                                           with a pre-printed address.

                                         0 I need to pay the fee in installments. If you choose this option, sign and attach the
                                           Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                         O I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                           By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                           less than 150% of the official poverty line that applies to your family size and you are unable to
                                           pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                           Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9. Have you filed for                    U No
   bankruptcy within the
   last 8 years?                         0 Yes. District Northern District of GA When 06/04/2019                      Case number 19-58681
                                                                                      MM / DD / YYYY
                                                     District                             When                        Case number
                                                                                                 MM / DD / YYYY
                                                     District                             When                        Case number
                                                                                                 MM / DD / YYYY



10.Are any bankruptcy                        O No
   cases pending or being
   filed by a spouse who is              U Yes. Debtor                                                                Relationship to you
   not filing this case with                          District                            When                        Case number, if known
   you, or by a business                                                                         MM/DO / YYYY
   partner, or by an
   affiliate?
                                                      Debtor                                                          Relationship to you
                                                      District                            When                         Case number, if known
                                                                                                 MM / DD / YYYY


    Do you rent your                         0 No. Go to line 12.
    residence?                               O Yes. Has your landlord obtained an eviction judgment against you?

                                                      U No. Go to line 12.
                                                      U Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                        part of this bankruptcy petition.




  Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                 page 3
           Case 19-63943-wlh                       Doc 1            Filed 09/03/19 Entered 09/03/19 10:18:36                                  Desc P
                                                                           Page 4 of 10

Debtor 1      Lemarcus Allison                                                                           Case number (if known)
              First Name        Middle Name             Last Name




Part 3:     Report About Any Businesses You Own as a Sole Proprietor


12. Are you a sole proprietor                 0 No. Go to Part 4.
    of any full- or part-time
    business?                                 0 Yes. Name and location of business
    A sole proprietorship is a
    business you operate as an
                                                       Name of business, if any
    individual, and is not a
    separate legal entity such as
    a corporation, partnership, or
                                                       Number       Street
    LLC.
    If you have more than one
    sole proprietorship, use a
    separate sheet and attach it
    to this petition.                                                                                                             ZIP Code
                                                        City                                                      State


                                                       Check the appropriate box to describe your business:

                                                       O Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       O Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                                       O Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       O Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                       O None of the above


13. Are you filing under                      If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
    Chapter 11 of the                         can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
    Bankruptcy Code and                       most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                              any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    are you a small business
    debtor?
                                                 No. I am not filing under Chapter 11.
    For a definition of small
    business debtor, see                      0 No.    I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    11 U.S.C. § 101(51D).                              the Bankruptcy Code.

                                              0 Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                       Bankruptcy Code.


Part 4:      Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14. Do you own or have any                       No
    property that poses or is
    alleged to pose a threat                  0 Yes.     What is the hazard?
    of imminent and
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs
                                                         If immediate attention is needed, why is it needed?
    immediate attention?
    For example, do you own
    perishable goods, or livestock
    that must be fed, or a building
    that needs urgent repairs?
                                                         Where is the property?
                                                                                  Number        Street




                                                                                  City                                                State   ZIP Code


  Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                     page 4
           Case 19-63943-wlh                      Doc 1         Filed 09/03/19 Entered 09/03/19 10:18:36                                        Desc P
                                                                       Page 5 of 10

Debtor 1      Lemarcus Allison                                                                          Case number (if known)
              First Name     Middle Name            Last Name




Part 5:     Explain Your Efforts to Receive a Briefing About Credit Counseling

                                           About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether
    you have received a
    briefing about credit                  You must check one:                                                 You must check one:
    counseling.
                                              I received a briefing from an approved credit                    O I received a briefing from an approved credit
                                              counseling agency within the 180 days before I                     counseling agency within the 180 days before I
    The law requires that you                 filed this bankruptcy petition, and I received a                   filed this bankruptcy petition, and I received a
    receive a briefing about credit           certificate of completion.                                         certificate of completion.
    counseling before you file for
                                              Attach a copy of the certificate and the payment                     Attach a copy of the certificate and the payment
    bankruptcy. You must
                                              plan, if any, that you developed with the agency.                    plan, if any, that you developed with the agency.
    truthfully check one of the
    following choices. If you                 I received a briefing from an approved credit                    O I received a briefing from an approved credit
    cannot do so, you are not                 counseling agency within the 180 days before I                     counseling agency within the 180 days before I
    eligible to file.                         filed this bankruptcy petition, but I do not have a                filed this bankruptcy petition, but I do not have a
                                              certificate of completion.                                         certificate of completion.
    If you file anyway, the court                                                                                  Within 14 days after you file this bankruptcy petition, I
                                              Within 14 days after you file this bankruptcy petition,
    can dismiss your case, you                                                                                     you MUST file a copy of the certificate and payment
                                              you MUST file a copy of the certificate and payment
    will lose whatever filing fee                                                                                  plan, if any.
                                              plan, if any.
    you paid, and your creditors
    can begin collection activities           I certify that I asked for credit counseling                     O I certify that I asked for credit counseling
    again.                                    services from an approved agency, but was                          services from an approved agency, but was
                                              unable to obtain those services during the 7                       unable to obtain those services during the 7
                                              days after I made my request, and exigent                          days after I made my request, and exigent
                                              circumstances merit a 30-day temporary waiver                      circumstances merit a 30-day temporary waiver
                                              of the requirement.                                                of the requirement.

                                              To ask for a 30-day temporary waiver of the                           To ask for a 30-day temporary waiver of the
                                              requirement, attach a separate sheet explaining                       requirement, attach a separate sheet explaining
                                              what efforts you made to obtain the briefing, why                     what efforts you made to obtain the briefing, why
                                              you were unable to obtain it before you filed for                     you were unable to obtain it before you filed for
                                              bankruptcy, and what exigent circumstances                            bankruptcy, and what exigent circumstances
                                              required you to file this case.                                       required you to file this case.
                                              Your case may be dismissed if the court is                            Your case may be dismissed if the court is
                                              dissatisfied with your reasons for not receiving a                    dissatisfied with your reasons for not receiving a
                                              briefing before you filed for bankruptcy.                             briefing before you filed for bankruptcy.
                                              If the court is satisfied with your reasons, you must                 If the court is satisfied with your reasons, you must
                                              still receive a briefing within 30 days after you file.               still receive a briefing within 30 days after you file.
                                              You must file a certificate from the approved                         You must file a certificate from the approved
                                              agency, along with a copy of the payment plan you                     agency, along with a copy of the payment plan you
                                              developed, if any. If you do not do so, your case                     developed, if any. If you do not do so, your case
                                              may be dismissed.                                                     may be dismissed.
                                              Any extension of the 30-day deadline is granted                       Any extension of the 30-day deadline is granted
                                              only for cause and is limited to a maximum of 15                      only for cause and is limited to a maximum of 15
                                              days.                                                                 days.

                                              I am not required to receive a briefing about                    O I am not required to receive a briefing about
                                              credit counseling because of:                                      credit counseling because of:

                                              U Incapacity.      I have a mental illness or a mental                O Incapacity.      I have a mental illness or a mental
                                                                 deficiency that makes me                                              deficiency that makes me
                                                                 incapable of realizing or making                                      incapable of realizing or making
                                                                 rational decisions about finances.                                    rational decisions about finances.
                                              O Disability.      My physical disability causes me                   O Disability.      My physical disability causes me
                                                                 to be unable to participate in a                                      to be unable to participate in a
                                                                 briefing in person, by phone, or                                      briefing in person, by phone, or
                                                                 through the internet, even after I                                    through the Internet, even after I
                                                                 reasonably tried to do so.                                            reasonably tried to do so.
                                              •   Active duty. I am currently on active military                    U Active duty. I am currently on active military
                                                               duty in a military combat zone.                                     duty in a military combat zone.
                                              If you believe you are not required to receive a                      If you believe you are not required to receive a
                                              briefing about credit counseling, you must file a                     briefing about credit counseling, you must file a
                                              motion for waiver of credit counseling with the court.                motion for waiver of credit counseling with the court.




  Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                           page 5
           Case 19-63943-wlh                   Doc 1           Filed 09/03/19 Entered 09/03/19 10:18:36                                   Desc P
                                                                      Page 6 of 10

Debtor 1      Lemarcus Allison                                                                     Case number (if known)
              First Name   Middle Name             Last Name




Part 6:     Answer These Questions for Reporting Purposes

                                         16a.Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
16. What kind of debts do                    as "incurred by an individual primarily for a personal, family, or household purpose."
    you have?
                                             U No. Go to line 16b.
                                             VJ Yes. Go to line 17.
                                         16b.Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                             money for a business or investment or through the operation of the business or investment.
                                             U No. Go to line 16c.
                                             0 Yes. Go to line 17.
                                         16c.State the type of debts you owe that are not consumer debts or business debts.



17. Are you filing under
    Chapter 7?                           Vi No. I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after U Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is            administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and                      U No
    administrative expenses
    are paid that funds will be       U Yes
    available for distribution
    to unsecured creditors?

18. How many creditors do                0 1-49                                 U 1,000-5,000                               U 25,001-50,000
    you estimate that you                0 50-99                                U 5,001-10,000                              0 50,001-100,000
    owe?                                 0 100-199                              U 10,001-25,000                             U More than 100,000
                                         U 200-999

19. How much do you                         $0-$50,000                         LI $1,000,001-$10 million                      $500,000,001-$1 billion
    estimate your assets to                 $50,001-$100,000                       $10,000,001-$50 million                    $1,000,000,001-$10 billion
    be worth?                               $100,001-$500,000                      $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                            $500,001-$1 million                    $100,000,001-$500 million                U More than $50 billion

20. How much do you                         $0-$50,000                             $1,000,001-$10 million                      $500,000,001-$1 billion
    estimate your liabilities               $50,001-$100,000                       $10,000,001-$50 million                  0 51,000,000,001-$10 billion
    to be?                                  $100,001-$500,000                      $50,000,001-$100 million                    $10,000,000,001-$50 billion
                                            $500,001-$1 million                    $100,000,001-$500 million                0 More than $50 billion
Part 7:     Sign Below

                                         I have examined this petition, and I declare under penalty of perjury that the information provided is true and
For you                                  correct.
                                         If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                         of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                         under Chapter 7.
                                         If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                         this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                         I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                         I understand making a false statement, conceali property, or obtaining money or property by fraud in connection
                                         with a bankruptcy case can re,s41t in fines up t 50,000, or imprisonment for up to 20 years, or both.
                                         18 U.S.C. §§ 152, 1341, 15      nd 3571.



                                            Signature of Deb                                                Signature of Debtor 2

                                            Executed on 09/03/2019                                          Executed on
                                                        MM / DD / YYYY                                                      MM / DD    / YYYY


  Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                       page 6
           Case 19-63943-wlh                   Doc 1             Filed 09/03/19 Entered 09/03/19 10:18:36                                  Desc P
                                                                        Page 7 of 10

Debtor 1     Lemarcus Allison                                                                       Case number of kr,own)
              First Name   Middle Name              Last Name




                                         I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility
For your attorney, if you are            to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one                       available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s)
                                         the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
If you are not represented               knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page.
                                                                                                             Date
                                            Signature of Attorney for Debtor                                                 MM    /    DD / YYYY




                                            Printed name


                                            Firm name


                                            Number      Street




                                             City                                                            State           ZIP Code




                                             Contact phone                                                   Email address




                                            Bar number                                                       State




  Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                        page 7
           Case 19-63943-wlh                 Doc 1           Filed 09/03/19 Entered 09/03/19 10:18:36                           Desc P
                                                                    Page 8 of 10

Debtor 1      Lemarcus Allison                                                              Case number (if (mown)
              First Name   Middle Name          Last Name




For you if you are filing this           The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an                    should understand that many people find it extremely difficult to represent
attorney                                 themselves successfully. Because bankruptcy has long-term financial and legal
                                         consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not                  To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page.                  technical, and a mistake or inaction may affect your rights. For example, your case may be
                                         dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                         hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                         firm if your case is selected for audit. If that happens, you could lose your right to file another
                                         case, or you may lose protections, including the benefit of the automatic stay.

                                         You must list all your property and debts in the schedules that you are required to file with the
                                         court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                         in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                         property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                         also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                         case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                         cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                         Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                         If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                         hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                         successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                         Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                         be familiar with any state exemption laws that apply.

                                         Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                         consequences?
                                         O No
                                         O Yes

                                         Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                         inaccurate or incomplete, you could be fined or imprisoned?
                                         0   No
                                         O Yes

                                         Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                         O No
                                         O Yes. Name of Person
                                                Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                         By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                         have read and understood this Moe, and I am aware that filing a bankruptcy case without an
                                         attorney may cause me to los91r9Y rights or property if I do not properly handle the case.
                                                                      ,    •

                                                                               (
                                          Signature 6(Dcbtor                                          Signature of Debtor 2

                                         Date               09/03/2019                                Date
                                                            MM/DD   irew                                               MM/ DD / YYYY

                                         Contact phone                                                 Contact phone

                                         Cell phone         1404) 819-7186                             Cell phone

                                         Email address                                                Email address



  Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                               page 8
 Case 19-63943-wlh      Doc 1    Filed 09/03/19 Entered 09/03/19 10:18:36   Desc P
                                        Page 9 of 10


U. S. BANKRUPTCY COURT / NORTHERN DISTRICT OF GEORGIA / ATLANTA DIVISION

RECEIPT #01258215 (LP) OF 09/03/2019


ITEM   CODE     CASE            QUANTITY                      AMOUNT   BY

   1     13IN   19-63943              1                       $ 0.00   Currency
                Judge - unknown at time of receipt
                Debtor - LEMARCUS ALLISON


TOTAL:                                                        $ 0.00


FROM: Lemarcus Allison
      2200 Fairburn Rd SW
      Atlanta, GA 30331




                                     Page 1 of 1
               Case 19-63943-wlh                Doc 1        Filed 09/03/19 Entered 09/03/19 10:18:36                                 Desc P
                                                                   Page 10 of 10
   Case Number: 19-63943                                       Name: Allison                                                  Chapter:            13

Please submit the following original documents to the Court for filing so that the case will proceed timely. If you would like to have a filed-
stamped copy of the documents, please submit an extra copy along with a self-addressed stamped envelope.

El Individual - Series 100 Forms                                                              0 Non-Individual - Series 200 Forms

 MISSING DOCUMENTS DUE WITHIN 7 DAYS                                                           Petition Deficiencies:
 O Complete List of Creditors (names and addresses of all creditors)                           O Last 4 digits of SSN
    Pro Se Affidavit (due within 7 days, signature must be notarized,                          O Address 0 County
 or witnessed by a Court Intake Clerk, accompanied by a picture ID.)                           O Type of Debtor
 O Signed Statement of SSN (due within 7 days)                                                 O Chapter
                                                                                               0 Nature of Debts
   MISSING DOCUMENTS DUE WITHIN 14 DAYS                                                        O Statistical Estimates
   El Statement of Financial Affairs                                                           O Venue
   El Schedules: A/B C D E/ FGHIJE J-2 (d(erent addressfor Debtor 2)                           O Attorney Bar Number
   El Summary of Assets and Liabilities
   El Declaration About Debtor(s) Schedules
                                                                                                                          Case filed via:
   El Attorney Disclosure of Compensation                                                          El Intake Counter by:
   O Petition Preparer's Notice, Declaration and Signature (Form 119)                                  O Attorney
   El Disclosure of Compensation of Petition Preparer (Form 2800)
                                                                                                       O Debtor - verified ID
   CZI Chapter 13 Current Monthly Income
                                                                                                        El Other-copy of ID: Roosevelt Watt 678-380-
   O Chapter 7 Current Monthly Income                                                              3973
   O Chapter 11 Current Monthly Income
   El Certificate of Credit Counseling (Individuals only)                                          0 Mailed by:
   El Pay Advices (Individuals only) (2 Months)                                                       O Attorney
   IZ Chapter 13 Plan, complete with signatures (local form)                                          O Debtor
   El Corporate Resolution (Business Ch. 7 & 11)                                                      0 Other:

   Ch.11 Business                                                                                              History of Case Association
   LI 20 Largest Unsecured Creditors
   O List of Equity Security Holders                                                               Prior cases within 2 years: 19-58681
   O Small Business - Balance Sheet
   O Small Business - Statement of Operations
   LI Small Business - Cash Flow Statement                                                         Signature:
   O Small Business - Federal Tax Returns                                                          Acknowledgment of Receiving Notice of Deficiency

   MISSING DOCUMENTS DUE WITHIN 30 DAYS
   O Statement of Intent — Ch. 7 (Individuals only)

Official and Local Bankruptcy Forms are available on the Court's website at: www.ganb.uscourts.gov. If filing bankruptcy without an
attorney, please read the information regarding Filing Bankruptcy without an Attorney at: www.uscourts.gov/services-forms/bankruptcy/filing-
without-attorney.

FILING FEE INFORMATION - if the required filing fees are not paid in full at the time of case filing, an Order will be forthcoming:
       • Paid $ 0.00 E 2g-Order Granting           0X 3g-Order Granting 10-day initial payment of $ 75 due within 10 days)
         O 2d-Order Denying with filing fee of $_____ due within 10 days                    0 IFP filed (Ch.7 Individuals Only)
         El No Application to Pay in Installments, Order Regarding Unpaid Case Filing Fee.

                  You may mail documents and filing fee payments (no personal checks accepted - cashier's check or money orders only) to the address below.
                           All fee payments and documents filed with the Court must show the debtor's name and bankruptcy case number.
                                     **Failure to Comply may result in the dismissal of your case.**
                                                      , UNITED STATES BANKRUPTCY COURT
                                                          75 Ted Turner Drive, SW, Room 1340
                                                                 Atlanta, Georgia 30303
                                                                     404-215-1000
 Intake Clerk:     LP                 Date: 9/3/19                       Case Opener:                                      Date:
